DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/25/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5 7-8, 10-11, 14, 16-17, 19-20, 23 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haprian et al. (US PGPUB No. 2020/0293372; Pub. Date: Sep. 17, 2020) in view of Lee et al. (US PGPUB No. 2018/0060399; Pub. Date: Mar. 1, 2018) hereinafter Lee'399.
Regarding independent claim 1,
	Haprian discloses a method comprising: receiving, by a processor, a query by a database system; See Abstract, (Disclosing a method for allocating and rebalancing computing resources for executing graph workloads. The method includes receiving a request to execute a graph processing workload on a dataset, i.e. receiving a query by a database system.)
generating a query plan to execute the query; See Paragraph [0025], (Disclosing a graph analytics engine for performing graph analytic operations to analyze graph processing workloads, i.e. the workload representing a query plan for executing queries.).
determining that the query plan includes engaging with an external system to execute at least a portion of the query plan; See FIG. 1, (Illustrating graph processing system 100 comprising a server 102 including graph analytics engine 104 coupled with a series of client devices 114, 116, 118 via network 112, i.e. the graph analytics engine is external to the client devices.) See Paragraph [0019], (Server 102 receives requests from clients 114, 116, 118 to perform graph processing workloads, queries or other tasks, i.e. at least a portion of a query plan (e.g. via executing graph queries).) The examiner notes that the tasks performed by the system of Haprian encompasses "executing at least a portion of the query plan".
setting a first number of parallel computing resources to engage with the external system to execute at least a portion of the query plan including transmitting parallel external call requests to the external system; See Paragraph [0042], (Graph analytics engine determines weights for each graph operator of the graph processing workload based on runtime resource requirements. Weights are used to determine how CPU threads, i.e. parallel computing resources, are allocated to execute an operator, i.e. setting a number of parallel computing resources to engage with the external system to execute elements of the query plan.). See Paragraph [0045], (Server 102 receives graph workloads from the one or more clients 114, 116, 118, i.e. transmitting parallel external call requests to the external system.).
Haprian does not disclose receiving, by the database system, an indication regarding processing capabilities of the external system with respect to the parallel external call requests, wherein the indication includes a notification that the external system cannot handle the parallel external call requests from the first number of computing resources;
and in response to receiving the indication, modifying the number of parallel computing resources to a second number;
executing at least the portion of the query plan using the second number of parallel computing resources by transmitting parallel call requests to the external system and receiving responses from the external system in response to the parallel call requests; 
after modifying the number of parallel computing resources to the second number, receiving a second notification that the external system cannot handle the parallel external call requests; 
determining whether the second notification is received during a cooling off period following the modifying of the number parallel computing resources to the second number; 
in response to determining the second notification was received during the cooling off period, maintaining the second number of computing resources; 
and generating a result of the query, the result incorporating the responses received from the external system.
Lee’399 discloses receiving, by the database system, an indication regarding processing capabilities of the external system with respect to the parallel external call requests, See FIG. 3B, (FIG. 3B illustrates sub-operations of step 310 of FIG. 3A wherein a thread or threads are instructed to complete an assigned task. For each thread, step 310C comprises a determination as to whether a thread has permission to run according to a threshold amount of resources, i.e. an indication regarding processing capabilities (e.g. whether or not a thread can be run) of the external system with respect to the parallel external call requests.)
wherein the indication includes a notification that the external system cannot handle the parallel external call requests from the first number of computing resources; See Paragraph [0051], (The resource manager may deny the process' request to run additional threads and initiates a wait period before re-requesting permission, i.e. a notification (e.g. the denial of the request) that the external system cannot handle the parallel external call requests from the first number of computing resources.)
and in response to receiving the indication, modifying the number of parallel computing resources to a second number; See Paragraph [0051], (A resource manager component may process requests to modify an amount of running threads, i.e. modifying a number of parallel computing resources to a second number.)
executing at least the portion of the query plan using the second number of parallel computing resources by transmitting parallel call requests to the external system and receiving responses from the external system in response to the parallel call requests; See FIGs. 3A-3B, (FIG. 3A illustrates a step 310 where, for each running process, the assigned threads are instructed to complete their associated tasks. Step 310 is further broken down as illustrated in step 3B and further comprises step wherein each individual thread may request permission to run (step 310C). A thread may either complete its task or enter a sleep state based on step 310C, i.e. executing at least a portion of the query plan (e.g. the threads that are not put to sleep are executing portions of the query request. Note Paragraph [0039] wherein parallel execution of a query comprises dividing every SQL operation in an execution plan into individual tasks assigned to different processes.) See Paragraph [0051], (An example is provided where a resource manager component allocates additional threads to a system based on a process request, i.e. executing using a second number of parallel computing resources by transmitting parallel call requests to an external system.)
after modifying the number of parallel computing resources to the second number, receiving a second notification that the external system cannot handle the parallel external call requests; See Paragraph [0051], (The resource manager component may process requests to modify an amount of running threads, i.e. modifying a number of parallel computing resources to a second number. If the maximum amount of threads is currently running, the system may deny the process request, i.e. a second notification that the system cannot handle the parallel external call requests.)
determining whether the second notification is received during a cooling off period following the modifying of the number parallel computing resources to the second number; See Paragraph [0051], (In a case where all threads are currently running, the resource manager may deny the process' requests, i.e. a cooling off period (e.g. the system processes less requests at this time). An example is provided where the system currently running 2450 threads receives a request to run more threads. The resource manager may grant permission to run threads until a threshold amount is reached, i.e. modifying the number of parallel computing resources to a second number.)
in response to determining the second notification was received during the cooling off period, maintaining the second number of computing resources; See Paragraph [0051], (The resource manager may deny the process' request to run additional threads and initiates a wait period before re-requesting permission. The amount of threads remains unchanged at the point where the process' request is denied, i.e. determining that the second notification was received during the cooling off period (e.g. when the threshold amount of threads is reached), maintaining the second number of computing resources.) Note [0075] wherein the process may increase or reduce the number of threads based on the workload of the database system. Therefore, the resource manager may reduce an amount of threads running for a query in the same manner as it increases the amount of threads.
and generating a result of the query, the result incorporating the responses received from the external system. See FIGs 3A, (The illustrated method comprises a step 310 of instructing the one or more threads to complete their assigned tasks in order to satisfy the query input provided at step 300, i.e. generating a result of the query.) See FIG. 3B, (Individual threads may be instructed to either complete a task or enter a sleep state based on whether the thread is permitted to run, i.e. incorporating responses received from the external system.)
Haprian and Lee’399 are analogous art because they are in the same field of endeavor, parallel resource management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Haprian to include the method of modifying an amount of parallel resources assigned to a particular request by adding or removing threads as described by Lee’399. Doing so would allow the system and users to control the degree of parallelism at a process-level in order to optimize processing time for queries, ensuring that each process has a suitable number of processing resources available to expeditiously resolve tasks corresponding to user queries.

Regarding dependent claim 2,
As discussed above with claim 1, Haprian-Lee’399 discloses all of the limitations.
Lee’399 further discloses the step wherein the second number is less than the first number. See Paragraph [0051], (The resource manager may deny the process' request to run additional threads and initiates a wait period before re-requesting permission. The amount of threads remains unchanged at the point where the process' request is denied, i.e. determining that the second notification was received during the cooling off period (e.g. when the threshold amount of threads is reached), maintaining the second number of computing resources.) Note [0075] wherein the process may increase or reduce the number of threads based on the workload of the database system. Therefore, the resource manager may reduce an amount of threads running for a query in the same manner as it increases the amount of threads, i.e. the second number of resources is less than the first number.
Haprian and Lee’399 are analogous art because they are in the same field of endeavor, parallel resource management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Haprian to include the method of modifying an amount of parallel resources assigned to a particular request by adding or removing threads as described by Lee’399. Doing so would allow the system and users to control the degree of parallelism at a process-level in order to optimize processing time for queries, ensuring that each process has a suitable number of processing resources available to expeditiously resolve tasks corresponding to user queries.

Regarding dependent claim 5,
As discussed above with claim 1, Haprian-Lee’399 discloses all of the limitations.
Lee’399 further discloses the step wherein the indication includes expiration of a first timing window without receiving a notification that the external system cannot handle the parallel external call requests, See Paragraph [0051], (The resource manager may deny a process permission to run a number of threads if maximum number of threads is currently in use. The process is then subject to a wait period before re-requesting permission, i.e. expiration of a first timing window (e.g. re-requesting permission following the wait period) without receiving a notification that the external system cannot handle the parallel external call requests (e.g. when permission is granted to the process by the resource manager).)
wherein the second number is greater than the first number. See Paragraph [0051], (The resource manager may deny the process' request to run additional threads and initiates a wait period before re-requesting permission. The amount of threads remains unchanged at the point where the process' request is denied, i.e. determining that the second notification was received during the cooling off period (e.g. when the threshold amount of threads is reached), maintaining the second number of computing resources.) Note [0075] wherein the process may increase or reduce the number of threads based on the workload of the database system.
Haprian and Lee’399 are analogous art because they are in the same field of endeavor, parallel resource management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Haprian to include the method of modifying an amount of parallel resources assigned to a particular request by adding or removing threads as described by Lee’399. Doing so would allow the system and users to control the degree of parallelism at a process-level in order to optimize processing time for queries, ensuring that each process has a suitable number of processing resources available to expeditiously resolve tasks corresponding to user queries.

Regarding dependent claim 7,
As discussed above with claim 1, Haprian-LEE-Soncodi discloses all of the limitations.
	Haprian further discloses the step wherein the computing resources are workers of a computing node. See Paragraph [0042], (Disclosing that the determined weights are used to determine how computing resources including CPU threads are allocated to execute an operator, i.e. workers of a computing node.). The examiner notes that Paragraph [0052] of Applicant's Specification describes "workers" as including OS threads. Therefore, the CPU threads of Haprian are analogous to the claimed "workers".


Regarding dependent claim 8,
As discussed above with claim 1, Haprian-Lee’399 discloses all of the limitations.
	Haprian further discloses the step wherein the computing resources are computing nodes. See Paragraph [0092], (The method may be implemented via cloud computing techniques which allow on-demand access to computing resources such as computer networks, servers, software applications and services which allow for rapid provisioning and release of resources, i.e. the computing resources may be embodied as computer networks, servers, software applications and services, i.e. computing nodes.).

Regarding independent claim 10,
	The claim is analogous to the subject matter of independent claim 1 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding independent claim 11,
	The claim is analogous to the subject matter of dependent claim 2 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 14,
	The claim is analogous to the subject matter of dependent claim 5 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 16,
	The claim is analogous to the subject matter of dependent claim 7 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 17,
	The claim is analogous to the subject matter of dependent claim 8 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding independent claim 19,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 20,
	The claim is analogous to the subject matter of dependent claim 2 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 23,
	The claim is analogous to the subject matter of dependent claim 5 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 25,
	The claim is analogous to the subject matter of dependent claim 7 directed to a computer system and is rejected under similar rationale.
Regarding dependent claim 26,
	The claim is analogous to the subject matter of dependent claim 8 directed to a computer system and is rejected under similar rationale.

Claim 3, 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haprian in view of Lee’399 as applied to claim 1 above and further in view of Mandrychenko (US PGPUB No. 2020/0287920; Pub. Date: Sep. 10, 2020).
Regarding dependent claim 3,
	As discussed above with claim 2, Haprian-Lee’399 discloses all of the limitations.
	Haprian-Lee’399 does not disclose the step wherein the notification includes a HTTP error message received from the external system.
	Mandrychenko further discloses the step wherein the notification includes a HTTP error message received from the external system. See Paragraph [0093], (Disclosing a method for facilitating endpoint network traffic analysis. The method including the use of HTTP error response codes corresponding with data traffic situations.)
	Haprian, Lee’399 and Mandrychenko are analogous art because they are in the same field of endeavor, parallel data processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Haprian-Lee’399-Soncodi to include the step of using HTTP error messages to indicate data traffic errors as described by Mandrychenko. Doing so would allow the system to re-attempt to send a particular packet of data following a variable timeout period in parallel with current traffic as described in Paragraph [0093] of Mandrychenko.

Regarding dependent claim 12,
	The claim is analogous to the subject matter of dependent claim 3 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 21,
	The claim is analogous to the subject matter of dependent claim 3 directed to a computer system and is rejected under similar rationale.

Claim 4, 13 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haprian and Lee’399 as applied to claim 2 above, and further in view of BHOLE et al. (US PGPUB No. 2020/0272526; Pub. Date: Aug. 27, 2020).
Regarding dependent claim 4,
	As discussed above with claim 2, Haprian-Lee’399 discloses all of the limitations.
Haprian-Lee’399 does not disclose the step wherein in response to determining the second notification was received outside of the cooling off period, modifying the number of computing resources to a third number, the third number being less than the second number.
BHOLE discloses the step wherein in response to determining the second notification was received outside of the cooling off period, modifying the number of computing resources to a third number, the third number being less than the second number. See Paragraph [0043], (Disclosing a method for automated scaling of computer clusters. The method including a master node configured to compare required resources with resources available for the master node at a current instance of time and reports to the controller, i.e. receiving a notification outside of a cooling period, about resources that can de-scaled if they are underutilized or may be underutilized based on current pending operations. The underutilized resources are then de-allocated from the master node, i.e. modifying the number of resources into a number less than a current number of resources.).
Haprian, Lee’399 and BHOLE are analogous art because they are in the same field of endeavor, parallel data processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Haprian-Lee’399 to include the method of de-allocating data in response to a report about resource conditions as disclosed by BHOLE. Doing so would allow the system to de-allocate resources based on current information at the time of requests. De-allocating under-utilized resources allows the system to more efficiently distribute resources and to maintain optimal distribution of said resources.

Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 4 directed to a non-transitory, computer readable medium and is rejected under similar rationale.



Regarding dependent claim 22,
	The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.

Claim 6, 15 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haprian in view of Lee’399 as applied to claim 1 above, and further in view of Pal et al. (US PGPUB No. 2019/0258632; Pub. Date: Aug. 22, 2019).
Regarding dependent claim 6,
As discussed above with claim 5, Haprian-Lee’399 discloses all of the limitations.
Haprian further discloses the step of modifying the number of computing resources to a third number, the third number being greater than the second number. See FIG. 4 and Paragraph [0058], (The number of CPU threads reallocated to a job may be increased or decreased so that fewer overall transfers or reallocations are necessary.) Note FIG. 4 where following step 424 of adjusting parameters for jobs, the method returns to step 404 and iteratively proceeds through the process of analyzing and reallocating CPU threads to a query workload. 
Therefore, after two iterations, the method may provide a third number of resources to optimize a job execution if it is determined to be necessary. Since the method is capable of both allocating and de-allocating computing resources, it is possible to determine a third number of resources greater than a second number of resources during a third allocation.
Haprian-Lee’399 does not disclose the step of starting a second timing window after modifying the modifying the number of parallel computing resources to the second number;
determining expiration of the second timing window without receiving a notification that the external system cannot handle the parallel call requests from the second number of computing requests;
	Pal discloses the step of starting a second timing window after modifying the modifying the number of parallel computing resources to the second number; See Paragraph [1325], (The method may determine to allocate more computing resources to a query that can be executed in less time, i.e. a second timing window, compared to the indication that it may be executed over a longer period of time.).
	determining expiration of the second timing window without receiving a notification that the external system cannot handle the parallel call requests from the second number of computing requests; See Paragraph [1325], (The method may determine to allocate more computing resources to a query that can be executed in less time, i.e. a second timing window, compared to the indication that it may be executed over a longer period of time.).
Haprian, Lee’399 and Pal are analogous art because they are in the same field of endeavor, parallel query processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Haprian-Lee’399 to include the completion time indication disclosed by Pal. Doing so would allow the method to use time window information to help determine an amount of resources to allocate to a particular query execution. The resulting improvement would be that queries may be executed faster by allocating a larger amount of resources.

Regarding dependent claim 15,
	The claim is analogous to the subject matter of dependent claim 6 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 24,
	The claim is analogous to the subject matter of dependent claim 6 directed to a computer system and is rejected under similar rationale.

Claim 9, 18 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haprian in view Lee’399 as applied to claim 1 above, and further in view of Brown et al. (US PGPUB No. 2020/0210387; Pub. Date: Jul. 2, 2020).
Regarding dependent claim 9,
	As discussed above with claim 1, Haprian-Lee’399 discloses all of the limitations.
	Haprian-Lee’399 does not disclose determining that a number of current queries interacting with the external system is greater than a threshold;
	and placing the query in a queue to await processing until the number of current queries interacting with the external system falls below the threshold.
	Brown discloses determining that a number of current queries interacting with the external system is greater than a threshold; See Paragraph [0028], (Disclosing a database management system for optimizing database queries. The method includes a regulator for performing dynamic throttling of queries where the regulator determines whether an incoming query is to be immediately scheduled or whether it should be held for later execution. The regulator determines whether to schedule or delay based on a maximum number of concurrent executing requests of each workload group of queries, i.e. determining that a number of queries is greater than a threshold.).
	and placing the query in a queue to await processing until the number of current queries interacting with the external system falls below the threshold. See Paragraph [0028], (If the concurrency level of a workload group is above a predetermined threshold, the incoming request for that workload group waits in a queue for later execution until the concurrency level for the workload group lowers to below the threshold value.)
	Haprian, Lee’399 and Brown are analogous art because they are in the same field of endeavor, parallel query processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Haprian-Lee’399 to include the query throttling method disclosed by Brown. Doing so would allow the system to maintain optimal levels of concurrent query processing, thereby avoiding both under-loading by immediately scheduling a task if possible and overloading by queueing tasks when they cannot be immediately scheduled.



Regarding dependent claim 18,
	The claim is analogous to the subject matter of dependent claim 9 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 27,
	The claim is analogous to the subject matter of dependent claim 9 directed to a computer system and is rejected under similar rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 4, 10-11, 13, 19-20 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FMMV/Examiner, Art Unit 2159    

/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165